Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prioritized Examination
This application has been filed under Track 1 prioritized examination and will be examined accordingly.

Response to Amendment
Applicant’s amendment filed 1/7/2022 has been entered.  Claims 1, 13 and 19 were amended.  Claim 12 was cancelled.  Claims 1-11 and 13-19 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2021, 11/19/2021 and 1/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: an updated search was performed and the Applicant’s arguments filed 1/7/2022 were persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joveski (2020/0364703) discloses blockchain transactions with a pool of smart contracts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        /ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-27-2022